                Case 2:17-cr-00276-RSM Document 71 Filed 04/01/21 Page 1 of 3




 1                                                              The Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                       NO. CR17-276-RSM
11                            Plaintiff,
                                                      MOTION FOR ENTRY
12                       v.                           OF ORDER OF FORFEITURE
13
      FEDIR OLEKSIYOVICH HLADYR,                      NOTE ON MOTION CALENDAR:
14
                              Defendant.
                                                      April 9, 2021
15
16
17
18         The United States, by and through its undersigned counsel, moves pursuant to
19 Federal Rule of Criminal Procedure (“Fed. R. Crim. P.”) 32.2(b) and (c) for entry of a
20 Preliminary Order of Forfeiture forfeiting, to the United States, Defendant Fedir
21 Oleksiyovich Hladyr’s interest in the following property:
22         1.       A judgment for a sum of money in the amount of $100,000, representing, in
23                  part, the proceeds Defendant Hladyr obtained from his Conspiracy to
                    Commit Wire Fraud offense. This sum of money is separate and distinct
24                  from the restitution that is ordered in this case.
25
26 This motion is based on the following procedural facts, which are reflected in the
27 pleadings filed and docket entries made in this matter.
28

     Motion for Entry of an Order of Forfeiture - 1                     UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Hladyr, CR17-276-RSM                               SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:17-cr-00276-RSM Document 71 Filed 04/01/21 Page 2 of 3




 1         On September 11, 2019, the Defendant entered a plea of guilty to Conspiracy to
 2 Commit Wire Fraud, in violation of 18 U.S.C. § 1349, and Conspiracy to Commit
 3 Computer Hacking, in violation of 18 U.S.C. § 371. Dkt. No. 64. In his Plea Agreement,
 4 the Defendant agreed to forfeit, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
 5 § 2461(c), the above-identified sum of money in the amount of $100,000, which
 6 represents, in part, the proceeds he obtained as a result of his Conspiracy to Commit Wire
 7 Fraud offense. Id.
 8         To comply with the timing requirements of Fed. R. Crim. P. 32.2(b)(2)(B) and
 9 (b)(4)(A)-(B), the United States now moves for entry of a Preliminary Order of Forfeiture
10 forfeiting the Defendant’s interest in the above-identified property. A proposed order is
11 submitted with this motion.
12
13         DATED this 1st day of April, 2021.
14
                                                      Respectfully submitted,
15
                                                      TESSA M. GORMAN
16
                                                      Acting United States Attorney
17
18
                                                        /s/ Krista K. Bush
19                                                    KRISTA K. BUSH
                                                      Assistant United States Attorney
20
                                                      United States Attorney’s Office
21                                                    700 Stewart Street, Suite 5220
                                                      Seattle, WA 98101
22
                                                      (206) 553-2242
23                                                    Krista.Bush@usdoj.gov
24
25
26
27
28

     Motion for Entry of an Order of Forfeiture - 2                              UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
     United States v. Hladyr, CR17-276-RSM                                        SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:17-cr-00276-RSM Document 71 Filed 04/01/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on April 1, 2021, I electronically filed the foregoing Motion
 4 with the Clerk of the Court using the CM/ECF system, which automatically serves the
 5 parties of record.
 6
 7                                                     /s/ Donna R. Taylor
                                                      DONNA R. TAYLOR
 8
                                                      FSA Paralegal III, Contractor
 9                                                    United States Attorney’s Office
                                                      700 Stewart Street, Suite 5220
10
                                                      Seattle, WA 98101
11                                                    Telephone: (206) 553-4132
                                                      Donna.R.Taylor@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Entry of an Order of Forfeiture - 3                            UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Hladyr, CR17-276-RSM                                      SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
